BEAUCHAMP, Judge.
Relator was arrested by reason of the Governor’s warrant issued in an extradition proceeding to remove relator to a sister state. The appeal is from the judgment of the Criminal District Court denying his application for writ of habeas corpus and remanding him to custody of the sheriff.
No statement of facts is brought up with the record and no bill of exception is in the transcript. The proceedings appear regular and nothing is presented for review.
The judgment is affirmed and relief denied.